Citation Nr: 0200333	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  96-13 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to October 
1971.   

In a February 1996 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(the RO) denied entitlement to service connection for a major 
depressive disorder and post traumatic stress disorder 
(PTSD).  The veteran filed a timely appeal with respect to 
the denial of entitlement to service connection for PTSD. 

In a May 1998 decision, the Board denied the claim for 
service connection for PTSD.  The veteran appealed to the 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans' Claims) (the 
Court).  

In a September 2000 Order, the Court vacated the May 1998 
Board decision and remanded the matter to the Board for 
factual findings regarding incurrence and nexus of the 
claimed PTSD.  The Court noted that in the May 1998 decision, 
the Board determined that the veteran's claim for service 
connection was not well-grounded because the veteran did not 
submit evidence of a clear diagnosis of PTSD.  The Court 
pointed out that the then current version of 38 C.F.R. 
§ 3.304(f) required a "clear diagnosis" of PTSD.  The Court 
noted that the Cohen decision was issued two months prior to 
the May 1998 Board decision.  See Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Court indicated that in Cohen, 
it held that a PTSD claim was well grounded where the 
appellant had submitted medical evidence of a current PTSD 
diagnosis; lay evidence of an in-service stressor; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Id.  The Court also pointed out that the 
regulation in question had been amended since the May 1998 
Board decision; the amended version was retroactively 
effective to March 7, 1997 and it no longer required evidence 
of a "clear diagnosis."  See 64 Fed. Reg. 32, 807 (1999).  
Thus, the Court found that the Board's finding in the May 
1998 decision regarding present disability, based on a now 
incorrect legal standard, could not stand.  The Court also 
indicated that the Board's decision did not include a 
discussion of incurrence or nexus evidence.  The Court 
returned this matter to the Board for factual findings 
regarding incurrence and nexus.  
 
In an April 1996 substantive appeal, the veteran requested a 
hearing before the Board.  In March 1998, the Board scheduled 
the veteran for a hearing, but the letter of notification of 
the hearing was returned to the Board as undeliverable.  In 
September 2001, the Board sent a letter to the veteran asking 
him whether he wanted to attend a hearing before the Board.  
In October 2001, the veteran informed the Board in writing 
that he no longer wanted a hearing before the Board.   


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination of the claim for service connection for PTSD.  

As the Court pointed out in the September 2000 Court Order, 
during the pendency of this appeal and subsequent to the May 
1998 Board decision, the regulation governing service 
connection for PTSD, 38 C.F.R. § 3.304(f), was amended in 
accordance with the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997).  The effective date of the changes in the 
regulation was March 7, 1997.  The Board notes that the 
veteran's claim for service connection for PTSD was still 
pending as of that date.  Under the new regulation, service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2001).  

The Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  The RO is 
advised that after the development requested below is 
completed, the veteran's claim of entitlement to service 
connection for PTSD must be considered under the regulation 
in effect prior to March 7, 1997, as well as the regulation 
in effect as of March 7, 1997, and the more favorable version 
must be applied. 

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

The VCAA applies to the present claim because this claim was 
filed in June 1995, before the date of enactment of the VCAA, 
and the claim is still pending.  

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. § 5103A (West Supp. 2001).  As part 
of the notice, VA is to specifically inform the claimant of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Id.  Governing law now 
specifically provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the VA and authorizes 
the VA to obtain, and that whenever the VA, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the VA shall notify the claimant that the VA 
is unable to obtain records with respect to the claim.  Id.  

The VCAA provides that VA's statutory duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA, 38 U.S.C.A. § 5103A (d) 
(West Supp. 2001).

It is not entirely clear from the evidence of record whether 
the veteran has a current diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a).  The law governing the payment of 
VA disability compensation provides that the United States 
shall pay compensation for "disability resulting from 
personal injury suffered or disease contracted in the line of 
duty..."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  In Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court held 
that where proof was insufficient to establish a present 
disability, there could be no valid claim.  

In the present case, service medical records do not reflect a 
diagnosis of PTSD.  An October 1995 VA examination report 
reflects a diagnosis of major depressive disorder, borderline 
personality disorder, and alcohol and multiple substance 
abuse.  The examiner indicated that the specific criteria for 
a diagnosis of PTSD were not met.  However, the Board points 
out that a January 1996 VA treatment record indicates that 
the veteran had possible PTSD symptoms and the impression was 
polysubstance abuse, 4 months in remission; anxiety disorder; 
and "rule out PTSD".  A March 2001 social worker's letter 
invites the veteran into a program for "veterans who suffer 
with the PTSD diagnosis."  And a June 2001 outpatient clinic 
record shows that the veteran's problem list includes 
"PROLONG POSTTRAUM STRESS."

The Board finds that a VA medical examination is now 
necessary in order to determine whether the veteran currently 
has a diagnosis of PTSD in accordance with DSM-IV.  As noted 
above, the revised provisions of 38 C.F.R. § 3.304(f) 
requires a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  38 C.F.R. § 4.125(a) requires a diagnosis of a 
mental disorder to conform with DSM-IV.  

The veteran now asserts that he developed PTSD due to the 
fear he would be deployed to serve in Vietnam.  He previously 
asserted that he developed PTSD due to learning, after 
separation from service, that the ship he served aboard was 
attacked.  Service records do not suggest that the veteran 
served in combat and the veteran does not assert that he did.  
The service records show that the veteran served on the 
U.S.S. Albert David.  His military occupation was general 
clerk.  He had eleven months and twenty-seven days of 
"foreign and/or sea service."  He served from June 1970 to 
October 1971.  Service records show that the veteran served 
on the U.S.S. Albert David from September 1970 to September 
1971.  Information about the U.S.S. Albert David, which was 
submitted by the veteran, shows that the ship was stationed 
in Long Beach, California, from April 1970 to November 1971.  
During this time the ship was involved in training 
operations, and an overhaul lasting more than 8 months.  
There is no evidence that the veteran served on the U.S.S. 
Albert David when the ship served off the waters of Vietnam.  
There is no evidence that the veteran was awarded any medals 
indicative of combat service or service in Vietnam.  

Review of the record further reveals that the veteran has 
identified treatment records that are relevant to his claim 
and the RO made no attempt to obtain such records.  In his 
June 1995 claim, the veteran indicated that he had been 
treated by Dr. Taha in 1993, the Valley View House in 1994, 
Dr. Itoop in 1985, and the Jersey City Medical Center.  At 
the October 1995 VA examination, the veteran reported that he 
had been treated at the MICA program at the VA medical center 
in East Orange, New Jersey and at the Aftercare Alcohol 
program at the Vet Center in Jersey City.  As noted above, 
pursuant to the VCAA, the RO's duty to assist includes 
obtaining relevant records that the claimant adequately 
identifies to the VA and authorizes the VA to obtain.  VCAA, 
38 U.S.C.A. § 5103A (d) (West Supp. 2001).

In the present case, the records identified by the veteran 
are relevant to the veteran's claim because the records 
reflect treatment of the veteran's mental disorders and the 
records may reflect a diagnosis of PTSD.  Thus, the RO should 
make an attempt to obtain such records if adequately 
identified by the veteran.  After making reasonable efforts, 
if the RO is unable to obtain all of the relevant records 
sought, the RO shall notify the veteran that it is unable to 
obtain records with respect to the claim.  

Lastly, the Board notes that the veteran submitted additional 
evidence to the Board in September 2001.  This additional 
evidence includes VA treatment records dated in 2000 and 
2001, information about Hepatitis C, laboratory results dated 
in March 2001, an April 1999 medical statement, a personnel 
action and correspondence by the Post Office, an excerpt 
about psychotherapy, a statement by the veteran, an excerpt 
from the Dictionary of American Naval Fighting Ships, and a 
letter from the commanding officer of the U.S.S. Albert David 
with a chronology of events in the year of 1969.  Thus, the 
Board finds that RO consideration of the aforementioned 
evidence, in the first instance, is warranted.  See 38 C.F.R. 
§ 20.1304(c) (2001).    

Accordingly, this case is remanded for the following actions: 

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of any medical care 
providers, VA and non-VA, who have 
treated him for PTSD since 1971.  The 
veteran should be requested to provide 
the addresses for Dr. Taha, Valley View 
House, Dr. Itoop, and the Jersey City 
Medical Center.  After securing 
appropriate consent from the veteran, any 
medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not currently associated with 
the claims folder.

The RO should make an attempt to obtain 
the veteran's VA treatment records from 
the MICA program at the VA medical center 
in East Orange, New Jersey.

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination.  
The alleged stressors should be made 
known to the examiner.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review in connection with the 
examination.  The examiner should 
identify any psychiatric disorders that 
are present.  If the examiner believes 
that PTSD is an appropriate diagnosis, 
the examiner must indicate whether the 
diagnosis conforms to DSM-IV and specify 
the stressors responsible.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

5.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD under both the old 
and new versions of 38 C.F.R. § 3.304(f), 
and apply the regulatory criteria most 
favorable to the veteran.  See Karnas, 
1 Vet. App. at 313.  The RO must render 
specific findings as to whether there is 
current medical evidence of a diagnosis 
of PTSD in accordance with 38 C.F.R. 
§ 4.125(a), whether the veteran engaged 
in combat with the enemy, whether there 
is credible supporting evidence that the 
claimed in-service stressor actually 
occurred, and whether there is medical 
evidence linking the current 
symptomatology to the inservice stressor.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

